559 S.E.2d 553 (2001)
354 N.C. 580
Hugh A. WELLS, Judge of the North Carolina Court of Appeals (Retired)
v.
CONSOLIDATED JUDICIAL RETIREMENT SYSTEM OF NORTH CAOLINA, a corporation; Board of Trustees of the Teachers' and State Employees' Retirement System of North Carolina, a body politic and corporate; and the State of North Carolina.
No. 156A00.
Supreme Court of North Carolina.
December 18, 2001.
G. Eugene Boyce, Philip R. Isley, Laura B. Isley, Marvin Schiller, David G. Schiller, Raleigh, for Wells.
*554 Alexander McC. Peters, Special Deputy Attorney General, for Consolidated Jud. Ret. Sys. et al.
Prior report: 354 N.C. 313, 553 S.E.2d 877.

ORDER
Upon consideration of the petition filed by Plaintiff for rehearing of the decision of this Court pursuant to Rule 31, N.C. Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 18th day of December 2001."